Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20150150428 A1 to Park et al (“Park”).

Regarding claim 1, Park teaches a cleaning method, comprising: after a cleaning robot (1) obtains a cleaning instruction for a target scene (fig. 1 for example), acquiring a scene map for the target scene and acquiring a current power (by way of item 19) of the cleaning robot (fig. 2); if it is determined that the current power is insufficient (when on battery, the robot is limited on power use; note ¶0006 at least) to clean all areas to be cleaned in the target scene, determining a target cleaning area from all the areas to be cleaned in the target scene, based on a target dirtiness level (based on environmental conditions and foreign substances such as dust) for each of the areas to be cleaned (¶¶0040, 0042); cleaning the target cleaning area based on the scene map, the target dirtiness level for the target cleaning area and the current power (¶¶0006, 0010 – 0015 [power is controlled based on areas that already have been cleaned]).

Regarding claim 11, Park teaches a cleaning robot (1; see fig. 2), comprising: a power detection unit (19) configured for detecting a power of the cleaning robot; a processor (control unit 11) configured for, after obtaining a cleaning instruction (from item 12) for a target scene (see fig. 1), acquiring a scene map for the target scene and acquiring a current power of the cleaning robot detected by the power detection unit; if it is determined that the current power is insufficient (when on battery, the robot is limited on power use; note ¶0006 at least) to clean all areas to be cleaned in the target scene, determining a target cleaning area from all the areas to be cleaned in the target scene, based on a target dirtiness level (based on environmental conditions and foreign substances such as dust) for each of the areas to be cleaned (¶¶0040, 0042 at least); controlling a moving unit (17) to drive the cleaning robot into the target cleaning area, and controlling a cleaning unit (40) to clean the target cleaning area, based on the scene map, the target dirtiness level for the target cleaning area and the current power (¶¶0006, 0010 – 0015 [power is controlled based on areas that already have been cleaned]); 62447159.1- 7 -the moving unit configured for driving the cleaning robot to move (by way of moving wheels 41, 42; ¶0050); the cleaning unit configured for cleaning the target cleaning area (background/summary; ¶¶040, 0044 at least).

Regarding claim 21, Park further teaches a non-transitory computer-readable storage medium (18), in which a computer program is stored, wherein the computer program when executed by a processor (11; see fig. 2), performs steps of the cleaning method (¶¶0059, 0097-0098).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claims 1 and 11 above, directly or indirectly, and further in view of AU2015224421A1 to Chiappetta et al (“Chiappetta”).

As addressed above, Park teaches all of the limitations of the respective base claims, but is not explicit on the cleaning area having a minimum and maximum target level.

However, Chiappetta teaches, in the same field of endeavor of cleaning robot, a cleaning area having a minimum and maximum target level (¶¶0004, 0042, 0043, 0055 – 0057 at least).

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Park’s teaching by including a minimum and a maximum target level for a cleaning area as evidenced by Rosenstein for efficiency and effectiveness.

Allowable Subject Matter
Claims 4 – 10, 14 – 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the context of cleaning robot method, the prior art of record fail to teach, in combination with other limitations, wherein all areas in a target scene are represented in a scene map in a preset reduced scale, and each of the areas in the target scene represented in the scene map is divided into a plurality of grids – representing dirtiness factor - in advance, determined based on historical dirtiness factors and is in direct proportion to a dirtiness situation of the corresponding grid and a target dirtiness level for the cleaning area is a sum or average of target dirtiness factors for the all the grids in the target cleaning area; determining power consumption during a process of the cleaning robot finishing cleaning all the grids in the target cleaning area as first power consumption, based on the first cleaning path and the target dirtiness factors for all the grids in the target cleaning area; determining whether the first power consumption is greater than the current power; if it is determined that the first power consumption is not greater than the current power, cleaning all the grids in the target cleaning area based on the grids in each of the areas in the target scene in the scene map, the first cleaning path and the target dirtiness factors for all the grids in the target cleaning area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663